PLAN OF CONVERSION

OF

Rich Pharmaceuticals, Inc., A NEVADA CORPORATION

TO

Rich Pharmaceuticals, Inc., A WYOMING CORPORATION

 

THIS PLAN OF CONVERSION, dated as of February 28, 2018 (including all of the
Exhibits attached hereto, this “Plan”), is hereby adopted by Rich
Pharmaceuticals, Inc., a Nevada corporation (the “Company”), in order to set
forth the terms, conditions and procedures governing the conversion of the
Company from a Nevada corporation to a Wyoming corporation pursuant to Section
17-16-1801 of the Wyoming Business Corporation Act, as amended (the “WBCA”), and
Section 92A.105 et seq. of the Nevada Revised Statutes, as amended (the “NRS”).

RECITALS

WHEREAS, the Company is a corporation established and existing under the laws of
the State of Nevada;

WHEREAS, the Board of Directors of the Company has determined that it would be
advisable and in the best interests of the Company and its stockholders for the
Company to convert from a Nevada corporation to a Wyoming corporation pursuant
to Section 17-16-1801 of the WBCA and Section 92A.105 et seq. of the NRS; and

WHEREAS, the form, terms and provisions of this Plan has been authorized,
approved and adopted by the Board of Directors of the Company.

NOW, THEREFORE, the Company hereby adopts this Plan as follows:

1.                  Conversion; Effect of Conversion.

(a)               Upon the Effective Time (as defined in Section 3 below), the
Company shall be converted from a Nevada corporation to a Wyoming corporation
pursuant to Section 17-16-1801 of the WBCA and Section 92A.105 et seq. of the
NRS (the “Conversion”) and the Company, as converted to a Wyoming corporation
(the “Resulting Company”), shall thereafter be subject to all of the provisions
of the WBCA, except that the existence of the Resulting Company shall be deemed
to have commenced on the date the Company commenced its existence in the State
of Nevada.

(b)               Upon the Effective Time, by virtue of the Conversion and
without any further action on the part of the Company or its stockholders, the
Resulting Company shall, for all purposes of the laws of the State of Wyoming,
be deemed to be the same entity as the Company existing immediately prior to the
Effective Time. Upon the Effective Time, by virtue of the Conversion and without
any further action on the part of the Company or its stockholders, for all
purposes of the laws of the State of Wyoming, all of the rights, privileges and
powers of the Company existing immediately prior to the Effective Time, and all
property, real, personal and mixed, and all debts due to the Company existing
immediately prior to the Effective Time, as well as all other things and causes
of action belonging to the Company existing immediately prior to the Effective
Time, shall remain vested in the Resulting Company and shall be the property of
the Resulting Company and the title to any real property vested by deed or
otherwise in the Company existing immediately prior to the Effective Time shall
not revert or be in any way impaired by reason of the Conversion; but all rights
of creditors and all liens upon any property of the Company existing immediately
prior to the Effective Time shall be preserved unimpaired, and all debts,
liabilities and duties of the Company existing immediately prior to the
Effective Time shall remain attached to the Resulting Company upon the Effective
Time, and may be enforced against the Resulting Company to the same extent as if
said debts, liabilities and duties had originally been incurred or contracted by
the Resulting Company in its capacity as a corporation of the State of Wyoming.
The rights, privileges, powers and interests in property of the Company existing
immediately prior to the Effective Time, as well as the debts, liabilities and
duties of the Company existing immediately prior to the Effective Time, shall
not be deemed, as a consequence of the Conversion, to have been transferred to
the Resulting Company upon the Effective Time for any purpose of the laws of the
State of Wyoming.

 1 

   



(c)               The Conversion shall not be deemed to affect any obligations
or liabilities of the Company incurred prior to the Conversion or the personal
liability of any person incurred prior to the Conversion.

(d)               Upon the Effective Time, the name of the Resulting Company
shall remain unchanged and continue to be “Rich Pharmaceuticals, Inc.”

(e)               The Company intends for the Conversion to constitute a
tax-free reorganization qualifying under Section 368(a)(1)(F) of the Internal
Revenue Code of 1986, as amended. Accordingly, neither the Company nor any of
its stockholders should recognize gain or loss for federal income tax purposes
as a result of the Conversion.

2.                  Filings. As promptly as practicable following the adoption
of this Plan, the Company shall cause the Conversion to be effective by:

(a)               executing and filing (or causing the execution and filing of)
Articles of Conversion pursuant to Section 92A.205 of the NRS in form reasonably
acceptable to any officer of the Company (the “Nevada Articles of Conversion”)
with the Secretary of State of the State of Nevada;

(b)               executing and filing (or causing the execution and filing of)
Articles of Domestication pursuant to Section 17-16-1802 of the WBCA in form
reasonably acceptable to any officer of the Company (the “Wyoming Articles of
Domestication”) with the Secretary of State of the State of Wyoming; and

(c)               executing, acknowledging and filing (or causing the execution,
acknowledgement and filing of Articles of Incorporation of Rich Pharmaceuticals,
Inc. substantially in the form set forth on Exhibit A hereto (the “Articles of
Incorporation”) with the Secretary of State of the State of Wyoming.

3.                  Effective Time. The Conversion shall become effective upon
the filing of the Wyoming Articles of Domestication and the Nevada Articles of
Conversion (the time of the effectiveness of the Conversion, the “Effective
Time”).

4.                  Effect of Conversion on Common Stock. Upon the Effective
Time, by virtue of the Conversion and without any further action on the part of
the Company or its stockholders, each share of common stock, $0.001 par value
per share, of the Company (“Company Common Stock”) that is issued and
outstanding immediately prior to the Effective Time shall convert into one
validly issued, fully paid and nonassessable share of common stock, $0.001 par
value per share, of the Resulting Company (“Resulting Company Common Stock”).

 2 

   



5.                  Effect of Conversion on Preferred Stock. Upon the Effective
Time, by virtue of the Conversion and without any further action on the part of
the Company or its stockholders, each share of preferred stock, $0.001 par value
per share, of the Company (“Company Preferred Stock”) that is issued and
outstanding immediately prior to the Effective Time shall convert into one
validly issued, fully paid and nonassessable share of preferred stock, $0.001
par value per share, of the Resulting Company (“Resulting Company Preferred
Stock”).

6.                  Effect of Conversion on Outstanding Stock Options. Upon the
Effective Time, by virtue of the Conversion and without any further action on
the part of the Company or its stockholders, each option to acquire shares of
Company Common Stock outstanding immediately prior to the Effective Time shall
convert into an equivalent option to acquire, upon the same terms and conditions
(including the exercise price per share applicable to each such option) as were
in effect immediately prior to the Effective Time, the same number of shares of
Resulting Company Common Stock.

7.                  Effect of Conversion on Outstanding Warrants or Other
Rights. Upon the Effective Time, by virtue of the Conversion and without any
further action on the part of the Company or its stockholders, each warrant or
other right to acquire shares of Company Common Stock outstanding immediately
prior to the Effective Time shall convert into an equivalent warrant or other
right to acquire, upon the same terms and conditions (including the exercise
price per share applicable to each such warrant or other right) as were in
effect immediately prior to the Effective Time, the same number of shares of
Resulting Company Common Stock.

8.                  Effect of Conversion on Stock Certificates. Upon the
Effective Time, all of the outstanding certificates that immediately prior to
the Effective Time represented shares of Company Common Stock or Company
Preferred Stock immediately prior to the Effective Time shall be deemed for all
purposes to continue to evidence ownership of and to represent the same number
of shares of Resulting Company Common Stock and Resulting Company Preferred
Stock, respectively.

9.                  Effect of Conversion on Employee Benefit, Incentive
Compensation or Other Similar Plans. Upon the Effective Time, by virtue of the
Conversion and without any further action on the part of the Company or its
stockholders, each employee benefit plan, incentive compensation plan or other
similar plan to which the Company is a party shall continue to be a plan of the
Resulting Company. To the extent that any such plan provides for the issuance of
Company Common Stock, upon the Effective Time, such plan shall be deemed to
provide for the issuance of Resulting Company Common Stock.

10.              Further Assurances. If, at any time after the Effective Time,
the Resulting Company shall determine or be advised that any deeds, bills of
sale, assignments, agreements, documents or assurances or any other acts or
things are necessary, desirable or proper, consistent with the terms of this
Plan, (a) to vest, perfect or confirm, of record or otherwise, in the Resulting
Company its right, title or interest in, to or under any of the rights,
privileges, immunities, powers, purposes, franchises, properties or assets of
the Company existing immediately prior to the Effective Time, or (b) to
otherwise carry out the purposes of this Plan, the Resulting Company and its
officers and directors (or their designees), are hereby authorized to solicit in
the name of the Resulting Company any third-party consents or other documents
required to be delivered by any third-party, to execute and deliver, in the name
and on behalf of the Resulting Company all such deeds, bills of sale,
assignments, agreements, documents and assurances and do, in the name and on
behalf of the Resulting Company, all such other acts and things necessary,
desirable or proper to vest, perfect or confirm its right, title or interest in,
to or under any of the rights, privileges, immunities, powers, purposes,
franchises, properties or assets of the Company existing immediately prior to
the Effective Time and otherwise to carry out the purposes of this Plan.

 3 

   



11.              Effect of Conversion on Directors and Officers. Upon the
Effective Time, by virtue of the Conversion and without any further action on
the part of the Company or its stockholders, the members of the Board of
Directors and the officers of the Company holding their respective offices in
the Company existing immediately prior to the Effective Time shall continue in
their respective offices as members of the Board of Directors and officers of
the Resulting Company.

12.              Wyoming Bylaws. Upon the Effective Time, the bylaws of the
Resulting Company shall be the Bylaws of Rich Pharmaceuticals, Inc.
substantially in the form set forth on Exhibit B hereto (the “Wyoming Bylaws”),
and the Board of Directors of the Resulting Company shall adopt the Wyoming
Bylaws as promptly as practicable following the Effective Time.

13.              Termination. At any time prior to the Effective Time, this Plan
may be terminated and the transactions contemplated hereby may be abandoned by
action of the Board of Directors of the Company if, in the opinion of the Board
of Directors of the Company, such action would be in the best interests of the
Company and its stockholders. In the event of termination of this Plan, this
Plan shall become void and of no effect.

14.              Third Party Beneficiaries. This Plan shall not confer any
rights or remedies upon any person other than as expressly provided herein.

15.              Severability. Whenever possible, each provision of this Plan
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Plan is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this Plan.

IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed as of
the date first above written.

 



 

Rich Pharmaceuticals, Inc., a Nevada corporation

 

By:  /s/ Ben Chang Name: Ben Chang Title: Chief Executive Officer

 4 

   

EXHIBIT A

FORM OF WYOMING ARTICLES OF INCORPORATION



 

ARTICLES OF INCORPORATION

OF

Rich Pharmaceuticals, Inc.


ARTICLE I
NAME

The name of the corporation shall be Rich Pharmaceuticals, Inc. (hereinafter,
the “Corporation”).


ARTICLE II
REGISTERED OFFICE

The initial office of the Corporation shall be 9595 Wilshire Blvd, Suite 900
Beverly Hills, CA 90212. The initial registered agent of the Corporation shall
be Buffalo Registered Agents LLC at 412 N Main St Suite 100 Buffalo, Wyoming
82834. The Corporation may, from time to time, in the manner provided by law,
change the resident agent and the registered office within the State of Wyoming.
The Corporation may also maintain an office or offices for the conduct of its
business, either within or without the State of Wyoming.


ARTICLE III
CAPITAL STOCK

Section 1.    Authorized Shares.    The aggregate number of shares which the
Corporation shall have authority to issue is forty billion and ten million
(40,010,000,000) shares, consisting of two classes to be designated,
respectively, "Common Stock" and "Preferred Stock," with all of such shares
having a par value of $.001 per share. The total number of shares of Common
Stock that the Corporation shall have authority to issue is forty billion
(40,000,000,000) shares. The total number of shares of Preferred Stock that the
Corporation shall have authority to issue is ten million (10,000,000) shares.
The Preferred Stock may be issued in one or more series, each series to be
appropriately designated by a distinguishing letter or title, prior to the
issuance of any shares thereof. The voting powers, designations, preferences,
limitations, restrictions, and relative, participating, optional and other
rights, and the qualifications, limitations, or restrictions thereof, of the
Preferred Stock shall hereinafter be prescribed by resolution of the board of
directors pursuant to Section 3 of this Article III.

Section 2.    Common Stock.    

(a)    Dividend Rate.    Subject to the rights of holders of any Preferred Stock
having preference as to dividends and except as otherwise provided by these
Articles of Incorporation, as amended from time to time (hereinafter, the
"Articles") or the Wyoming Business Corporation Act (hereinafter, the “WBCA”),
the holders of Common Stock shall be entitled to receive dividends when, as and
if declared by the board of directors out of assets legally available therefor.

(b)    Voting Rights.    Except as otherwise provided by the NRS, the holders of
the issued and outstanding shares of Common Stock shall be entitled to one vote
for each share of Common Stock. No holder of shares of Common Stock shall have
the right to cumulate votes.

 5 

   

 (c)    Liquidation Rights.    In the event of liquidation, dissolution, or
winding up of the affairs of the Corporation, whether voluntary or involuntary,
subject to the prior rights of holders of Preferred Stock to share ratably in
the Corporation's assets, the Common Stock and any shares of Preferred Stock
which are not entitled to any preference in liquidation shall share equally and
ratably in the Corporation's assets available for distribution after giving
effect to any liquidation preference of any shares of Preferred Stock. A merger,
conversion, exchange or consolidation of the Corporation with or into any other
person or sale or transfer of all or any part of the assets of the Corporation
(which shall not in fact result in the liquidation of the Corporation and the
distribution of assets to stockholders) shall not be deemed to be a voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Corporation.

(d)    No Conversion, Redemption, or Preemptive Rights.    The holders of Common
Stock shall not have any conversion, redemption, or preemptive rights.

(e)    Consideration for Shares.    The Common Stock authorized by this Article
shall be issued for such consideration as shall be fixed, from time to time, by
the board of directors.

Section 3.    Preferred Stock.    

(a)    Designation.    The board of directors is hereby vested with the
authority from time to time to provide by resolution for the issuance of shares
of Preferred Stock in one or more series not exceeding the aggregate number of
shares of Preferred Stock authorized by these Articles, and to prescribe with
respect to each such series the voting powers, if any, designations,
preferences, and relative, participating, optional, or other special rights, and
the qualifications, limitations, or restrictions relating thereto, including,
without limiting the generality of the foregoing: the voting rights relating to
the shares of Preferred Stock of any series (which voting rights, if any, may be
full or limited, may vary over time, and may be applicable generally or only
upon any stated fact or event); the rate of dividends (which may be cumulative
or noncumulative), the condition or time for payment of dividends and the
preference or relation of such dividends to dividends payable on any other class
or series of capital stock; the rights of holders of Preferred Stock of any
series in the event of liquidation, dissolution, or winding up of the affairs of
the Corporation; the rights, if any, of holders of Preferred Stock of any series
to convert or exchange such shares of Preferred Stock of such series for shares
of any other class or series of capital stock or for any other securities,
property, or assets of the Corporation or any subsidiary (including the
determination of the price or prices or the rate or rates applicable to such
rights to convert or exchange and the adjustment thereof, the time or times
during which the right to convert or exchange shall be applicable, and the time
or times during which a particular price or rate shall be applicable); whether
the shares of any series of Preferred Stock shall be subject to redemption by
the Corporation and if subject to redemption, the times, prices, rates,
adjustments and other terms and conditions of such redemption. The powers,
designations, preferences, limitations, restrictions and relative rights may be
made dependent upon any fact or event which may be ascertained outside the
Articles or the resolution if the manner in which the fact or event may operate
on such series is stated in the Articles or resolution. As used in this section
"fact or event" includes, without limitation, the existence of a fact or
occurrence of an event, including, without limitation, a determination or action
by a person, government, governmental agency or political subdivision of a
government. The board of directors is further authorized to increase or decrease
(but not below the number of such shares of such series then outstanding) the
number of shares of any series subsequent to the issuance of shares of that
series. Unless the board of directors provides to the contrary in the resolution
which fixes the characteristics of a series of Preferred Stock, neither the
consent by series, or otherwise, of the holders of any outstanding Preferred
Stock nor the consent of the holders of any outstanding Common Stock shall be
required for the issuance of any new series of Preferred Stock regardless of
whether the rights and preferences of the new series of Preferred Stock are
senior or superior, in any way, to the outstanding series of Preferred Stock or
the Common Stock.

 6 

   

 

(b)    Certificate.    Before the Corporation shall issue any shares of
Preferred Stock of any series, a certificate of designation setting forth a copy
of the resolution or resolutions of the board of directors, and establishing the
voting powers, designations, preferences, the relative, participating, optional,
or other rights, if any, and the qualifications, limitations, and restrictions,
if any, relating to the shares of Preferred Stock of such series, and the number
of shares of Preferred Stock of such series authorized by the board of directors
to be issued shall be made and signed by an officer of the corporation and filed
in the manner prescribed by the NRS.

(c) Series A Preferred Stock. There hereby is created, out of the ten million
(10,000,000) shares of preferred stock, par value $.001 per share, of the
Corporation authorized by Article III of the Articles of Incorporation
(“Preferred Stock”), a series of Series A Preferred Stock, consisting of six
million (6,000,000) shares, which series shall have the following powers,
designations, preferences and relative participating, optional and other special
rights, and the following qualifications, limitations and restrictions:

The specific powers, preferences, rights and limitations of the Series A
Preferred Stock are as follows:

1. Designation; Rank. This series of Preferred Stock shall be designated and
known as “Series A Preferred Stock.” The number of shares constituting the
Series A Preferred Stock shall be six million (6,000,000) shares. Except as
otherwise provided herein, the Series A Preferred Stock shall, with respect to
rights on liquidation, winding up and dissolution, rank pari passu to the common
stock, par value $0.001 per share (the “Common Stock”).

2. Dividends. The holders of shares of Series A Preferred Stock have no dividend
rights except as may be declared by the Board in its sole and absolute
discretion, out of funds legally available for that purpose.

3. Liquidation Preference.

(a) In the event of any dissolution, liquidation or winding up of the
Corporation (a “Liquidation”), whether voluntary or involuntary, the Holders of
Series A Preferred Stock shall be entitled to participate in any distribution
out of the assets of the Corporation on an equal basis per share with the
holders of the Common Stock.

(b) A sale of all or substantially all of the Corporation’s assets or an
acquisition of the Corporation by another entity by means of any transaction or
series of related transactions (including, without limitation, a reorganization,
consolidated or merger) that results in the transfer of fifty percent (50%) or
more of the outstanding voting power of the Corporation (a “Change in Control
Event”), shall not be deemed to be a Liquidation for purposes of this
Designation.

4. Voting. The holders of Series A Preferred Stock shall have the right to cast
one thousand (1000) votes for each one (1) share held of record on all matters
submitted to a vote of holders of the Corporation’s common stock, including the
election of directors, and all other matters as required by law. There is no
right to cumulative voting in the election of directors. The holders of Series A
Preferred Stock shall vote together with all other classes and series of common
stock of the Corporation as a single class on all actions to be taken by the
common stock holders of the Corporation, except to the extent that voting as a
separate class or series is required by law and cannot be modified by this
Certificate of Designations.

Section 4.    Non-Assessment of Stock.    The capital stock of the Corporation,
after the amount of the subscription price has been fully paid, shall not be
assessable for any purpose, and no stock issued as fully paid shall ever be
assessable or assessed, and the Articles shall not be amended in this
particular. No stockholder of the Corporation is individually liable for the
debts or liabilities of the Corporation.

 7 

   



ARTICLE IV
DIRECTORS AND OFFICERS

Section 1.    Number of Directors.    The members of the governing board of the
Corporation are styled as directors. The board of directors of the Corporation
shall be elected in such manner as shall be provided in the bylaws of the
Corporation. The board of directors shall consist of at least one (1) individual
and not more than thirteen (13) individuals. The number of directors may be
changed from time to time in such manner as shall be provided in the bylaws of
the Corporation.        

Section 2.    Initial Directors.    The name and post office box or street
address of the director(s) constituting the initial board of directors is:

NameAddress Ben Chang9595 Wilshire Blvd, Suite 900 Beverly Hills, CA 90212
Carole A. Salvador9595 Wilshire Blvd, Suite 900 Beverly Hills, CA 90212



Section 3.    Limitation of Liability.    The personal liability of a director
or officer to the Corporation or its shareholders for damages for breach of
fiduciary duty as a director or officer shall be eliminated to the fullest
extent permissible under Wyoming law except for the following: (a) acts or
omissions which involve intentional misconduct, fraud, or a knowing violation of
law; or (b) the payment of distributions in violation of Section 17-16-833 of
the Wyoming Business Corporation Act.

If the Wyoming Business Corporation Act is hereinafter amended to authorize the
further elimination or limitation of the liability of a director or officer,
then the liability of a director or officer of the Corporation shall be
eliminated or limited to the fullest extent permitted by the Wyoming Business
Corporation Act, as so amended.

The Corporation shall indemnify, to the fullest extent permitted by law, any
person made or threatened to be made a party to an action or proceeding, whether
criminal, civil, administrative, or investigative, by reason that he or she, or
his or her testator or intestate, is or was a director or officer of the
Corporation or any predecessor of the Corporation, or serves or served at any
other enterprise as a director or officer at the request of the Corporation or
any predecessor to the Corporation.

Any repeal or modification of the foregoing provisions of Article IV by the
shareholders of the Corporation shall not adversely affect any right or
protection of a director or officer of the Corporation existing prior to the
date when such repeal or modification becomes effective.

Section 4.    Payment of Expenses.    In addition to any other rights of
indemnification permitted by the laws of the State of Wyoming or as may be
provided for by the Corporation in its bylaws or by agreement, the expenses of
officers and directors incurred in defending any threatened, pending, or
completed action, suit or proceeding (including without limitation, an action,
suit or proceeding by or in the right of the Corporation), whether civil,
criminal, administrative or investigative, involving alleged acts or omissions
of such officer or director in his or her capacity as an officer or director of
the Corporation or member, manager, or managing member of a predecessor limited
liability company or affiliate of such limited liability company or while
serving in any capacity at the request of the Corporation as a director,
officer, employee, agent, member, manager, managing member, partner, or
fiduciary of, or in any other capacity for, another corporation or any
partnership, joint venture, trust, or other enterprise, shall be paid by the
Corporation or through insurance purchased and maintained by the Corporation or
through other financial arrangements made by the Corporation, as they are
incurred and in advance of the final disposition of the action, suit or
proceeding, upon receipt of an undertaking by or on behalf of the officer or
director to repay the amount if it is ultimately determined by a court of
competent jurisdiction that he or she is not entitled to be indemnified by the
Corporation. To the extent that an officer or director is successful on the
merits in defense of any such action, suit or proceeding, or in the defense of
any claim, issue or matter therein, the Corporation shall indemnify him or her
against expenses, including attorneys' fees, actually and reasonably incurred by
him or her in connection with the defense. Notwithstanding anything to the
contrary contained herein or in the bylaws, no director or officer may be
indemnified for expenses incurred in defending any threatened, pending, or
completed action, suit or proceeding (including without limitation, an action,
suit or proceeding by or in the right of the Corporation), whether civil,
criminal, administrative or investigative, that such director or officer
incurred in his or her capacity as a stockholder, including, but not limited to,
in connection with such person being deemed an Unsuitable Person (as defined in
Article VII hereof).

 8 

   



Section 5.    Repeal And Conflicts.    Any repeal or modification of Sections 3
or 4 above approved by the stockholders of the Corporation shall be prospective
only, and shall not adversely affect any limitation on the liability of a
director or officer of the Corporation existing as of the time of such repeal or
modification. In the event of any conflict between Sections 3 or 4 above and any
other Article of the Articles, the terms and provisions of Sections 3 or 4 above
shall control.


ARTICLE V
COMBINATIONS WITH INTERESTED STOCKHOLDERS

Section 1. Election Not to Be Subject to the Restrictions in WBCA 17-18-104(b)
Related to Restrictions on Business Combinations. The Corporation elects not to
be subject to the restrictions in WBCA 17-18-104(b).

Section 2. Election Not to Be Subject to the Restrictions in WBCA 17-18-105
Through 17-18-111 Related to Takeover Protection Provisions. The Corporation
elects not to be subject to the restrictions in WBCA 17-18-105 through
17-18-111.

ARTICLE VI
SHAREHOLDER ACTION WITHOUT A MEETING

Any action required or permitted by the Wyoming Business Corporation Act to be
taken at a shareholders’ meeting may be taken without a meeting, and without
prior notice, if consents in writing setting forth the action so taken are
signed by the holders of outstanding shares having not less than the minimum
number of votes that would be required to authorize or take the action at a
meeting at which all shares entitled to vote on the action were present and
voted. The written consent shall bear the date of signature of the
shareholder(s) who signs the consent and be delivered to the corporation for
inclusion in the minutes or filing with the corporate records.


ARTICLE VII
BYLAWS

The board of directors is expressly granted the exclusive power to make, amend,
alter, or repeal the bylaws of the Corporation.

IN WITNESS WHEREOF, the Corporation has caused these articles of incorporation
to be executed in its name by its Incorporator on March 2, 2018.



/s/ Ben Chang
Ben Chang 

 9 

   

EXHIBIT B

FORM OF WYOMING BYLAW

____________________________

 



BYLAWS

OF

RICH PHARMACEUTICALS, INC.

____________________________

 

ARTICLE I — OFFICES

 

Section 1.1  Principal Office.  The principal office and place of business of
Rich Pharmaceuticals, Inc. (the “Corporation”) shall be at such location as may
be determined from time to time by the Board of Directors of the Corporation.

 

Section 1.2  Other Offices.  Other offices and places of business either within
or without the State of Wyoming may be established from time to time by
resolution of the board of directors of the Corporation (the “Board of
Directors”) or as the business of the Corporation may require. The street
address of the Corporation’s resident agent is the registered office of the
Corporation in Wyoming.

 

ARTICLE II — STOCKHOLDERS

 

Section 2.1  Annual Meeting.  The annual meeting of the stockholders of the
Corporation shall be held on such date and at such time as may be designated
from time to time by the Board of Directors. At the annual meeting, directors
shall be elected and any other business may be transacted as may be properly
brought before the meeting.

 

Section 2.2  Special Meetings.

 

(a)           Subject to the rights of the holders of preferred stock, if any,
special meetings of the stockholders may be called only by the chairman of the
board, if any, or the chief executive officer, if any, or, the president,, if
any, and shall be called by the secretary upon the written request of at least a
majority of the authorized number of directors or by the holders of at least ten
percent (10%) of all the votes entitled to be cast at a meeting. Such request
shall state the purpose or purposes of the meeting. Stockholders shall have no
right to request or call a special meeting.

 

(b)           No business shall be acted upon at a special meeting of
stockholders except as set forth in the notice of the meeting.

 

Section 2.3  Place of Meetings.  Any meeting of the stockholders of the
Corporation may be held at the Corporation’s registered office in the State of
Wyoming or at such other place within or without of the State of Wyoming and
United States as may be designated in the notice of meeting. A waiver of notice
signed by all stockholders entitled to vote may designate any place for the
holding of such meeting.

 

Section 2.4  Notice of Meetings; Waiver of Notice.

 

(a)           The Chairman of the Board, president, chief executive officer, if
any, a vice president, the secretary, an assistant secretary or any other
individual designated by the Board of Directors shall sign and deliver or cause
to be delivered to the stockholders written notice of any stockholders’ meeting
not less than ten (10) days, but not more than sixty (60) days, before the date
of such meeting. The notice shall state the place, date and time of the meeting
and the purpose or purposes for which the meeting is called. The notice shall
contain or be accompanied by such additional information as may be required by
the Wyoming Business Corporation Act (“WBCA”). 

 

(b)           In the case of an annual meeting, subject to Section 2.13 below,
any proper business may be presented for action, except that (i) if a proposed
plan of merger, conversion or exchange is submitted to a vote, the notice of the
meeting must state that the purpose, or one of the purposes, of the meeting is
to consider the plan of merger, conversion or exchange and must contain or be
accompanied by a copy or summary of the plan; and (ii) if a proposed action
creating appraisal rights is to be submitted to a vote, the notice of the
meeting must state that the stockholders are or may be entitled to assert
appraisal rights under WBCA 17-16-1301 to 17-16-1340, inclusive, and be
accompanied by a copy of those sections.

 

(c)           A copy of the notice shall be personally delivered or mailed
postage prepaid to each stockholder of record entitled to vote at the meeting at
the address appearing on the records of the Corporation. Upon mailing, service
of the notice is complete, and the time of the notice begins to run from the
date upon which the notice is deposited in the mail. If the address of any
stockholder does not appear upon the records of the Corporation or is
incomplete, it will be sufficient to address any notice to such stockholder at
the registered office of the Corporation.

 



 10 

   



 

(d)           The written certificate of the individual signing a notice of
meeting, setting forth the substance of the notice or having a copy thereof
attached, the date the notice was mailed or personally delivered to the
stockholders and the addresses to which the notice was mailed, shall be prima
facie evidence of the manner and fact of giving such notice.

 

(e)           Any stockholder may waive notice of any meeting by a signed
writing, either before or after the meeting. Such waiver of notice shall be
deemed the equivalent of the giving of such notice.

 

Section 2.5  Determination of Stockholders of Record.

 

(a)           For the purpose of determining the stockholders entitled to notice
of and to vote at any meeting of stockholders or any adjournment thereof, or
entitled to receive payment of any distribution or the allotment of any rights,
or entitled to exercise any rights in respect of any change, conversion, or
exchange of stock or for the purpose of any other lawful action, the directors
may fix, in advance, a record date, which shall not be more than sixty (60) days
nor less than ten (10) days before the date of such meeting, if applicable.

 

(b)           If no record date is fixed, the record date for determining
stockholders: (i) entitled to notice of and to vote at a meeting of stockholders
shall be at the close of business on the day next preceding the day on which
notice is given, or, if notice is waived, at the close of business on the day
next preceding the day on which the meeting is held; and (ii) for any other
purpose shall be at the close of business on the day on which the Board of
Directors adopts the resolution relating thereto. A determination of
stockholders of record entitled to notice of or to vote at any meeting of
stockholders shall apply to any adjournment of the meeting; provided, however,
that the Board of Directors may fix a new record date for the adjourned meeting
and must fix a new record date if the meeting is adjourned to a date more than
60 days later than the date set for the original meeting.

 

Section 2.6  Quorum; Adjourned Meetings.

 

(a)           Unless the Articles of Incorporation provide for a different
proportion, stockholders holding at least a majority of the voting power of the
Corporation’s capital stock, represented in person or by proxy (regardless of
whether the proxy has authority to vote on all matters), are necessary to
constitute a quorum for the transaction of business at any meeting. If, on any
issue, voting by classes or series is required by the laws of the State of
Wyoming, the Articles of Incorporation or these Bylaws, at least a majority of
the voting power, represented in person or by proxy (regardless of whether the
proxy has authority to vote on all matters), within each such class or series is
necessary to constitute a quorum of each such class or series.

  

(b)           If a quorum is not represented, a majority of the voting power
represented or the person presiding at the meeting may adjourn the meeting from
time to time until a quorum shall be represented. At any such adjourned meeting
at which a quorum shall be represented, any business may be transacted which
might have been transacted as originally called. When a stockholders’ meeting is
adjourned to another time or place hereunder, notice need not be given of the
adjourned meeting if the time and place thereof are announced at the meeting at
which the adjournment is taken. However, if a new record date is fixed for the
adjourned meeting, notice of the adjourned meeting must be given to each
stockholder of record as of the new record date. The stockholders present at a
duly convened meeting at which a quorum is present may continue to transact
business until adjournment, notwithstanding the departure of enough stockholders
to leave less than a quorum of the voting power.

 

Section 2.7  Voting.

 

(a)           Unless otherwise provided in the WBCA, in the Articles of
Incorporation, or in the resolution providing for the issuance of preferred
stock adopted by the Board of Directors pursuant to authority expressly vested
in it by the provisions of the Articles of Incorporation, each stockholder of
record, or such stockholder’s duly authorized proxy, shall be entitled to one
(1) vote for each share of voting stock standing registered in such
stockholder’s name at the close of business on the record date.



 11 

   



 

(b)           Except as otherwise provided herein, all votes with respect to
shares standing in the name of an individual at the close of business on the
record date (including pledged shares) shall be cast only by that individual or
such individual’s duly authorized proxy. With respect to shares held by a
representative of the estate of a deceased stockholder, or a guardian,
conservator, custodian or trustee, even though the shares do not stand in the
name of such holder, votes may be cast by such holder upon proof of such
representative capacity. In the case of shares under the control of a receiver,
the receiver may cast votes carried by such shares even though the shares do not
stand of record in the name of the receiver; provided, that the order of a court
of competent jurisdiction which appoints the receiver contains the authority to
cast votes carried by such shares. If shares stand of record in the name of a
minor, votes may be cast by the duly appointed guardian of the estate of such
minor only if such guardian has provided the Corporation with written proof of
such appointment.

 

(c)           With respect to shares standing of record in the name of another
corporation, partnership, limited liability company or other legal entity on the
record date, votes may be cast: (i) in the case of a corporation, by such
individual as the bylaws of such other corporation prescribe, by such individual
as may be appointed by resolution of the Board of Directors of such other
corporation or by such individual (including, without limitation, the officer
making the authorization) authorized in writing to do so by the chairman of the
board, if any, president, chief executive officer, if any, or any vice president
of such corporation; and (ii) in the case of a partnership, limited liability
company or other legal entity, by an individual representing such stockholder
upon presentation to the Corporation of satisfactory evidence of his authority
to do so.

 

(d)           Notwithstanding anything to the contrary contained herein and
except for the Corporation’s shares held in a fiduciary capacity, the
Corporation shall not vote, directly or indirectly, shares of its own stock
owned by it; and such shares shall not be counted in determining the total
number of outstanding shares entitled to vote. 

 

(e)           Any holder of shares entitled to vote on any matter may cast a
portion of the votes in favor of such matter and refrain from casting the
remaining votes or cast the same against the proposal, except in the case of
elections of directors. If such holder entitled to vote does vote any of such
stockholder’s shares affirmatively and fails to specify the number of
affirmative votes, it will be conclusively presumed that the holder is casting
affirmative votes with respect to all shares held.

 

(f)           With respect to shares standing of record in the name of two or
more persons, whether fiduciaries, members of a partnership, joint tenants,
tenants in common, husband and wife as community property, tenants by the
entirety, voting trustees or otherwise and shares held by two or more persons
(including proxy holders) having the same fiduciary relationship in respect to
the same shares, votes may be cast in the following manner:

 

(i)           If only one person votes, the vote of such person binds all.

 

(ii)          If more than one person casts votes, the act of the majority so
voting binds all.

 

(iii)         If more than one person casts votes, but the vote is evenly split
on a particular matter, the votes shall be deemed cast proportionately, as
split.

 

(g)           If a quorum is present, unless the Articles of Incorporation,
these Bylaws, the WBCA, or other applicable law provide for a different
proportion, action by the stockholders entitled to vote on a matter, other than
the election of directors, is approved by and is the act of the stockholders if
the number of votes cast in favor of the action exceeds the number of votes cast
in opposition to the action, unless voting by classes or series is required for
any action of the stockholders by the laws of the State of Wyoming, the Articles
of Incorporation or these Bylaws, in which case the number of votes cast in
favor of the action by the voting power of each such class or series must exceed
the number of votes cast in opposition to the action by the voting power of each
such class or series.

 

(h)           If a quorum is present, directors shall be elected by a plurality
of the votes cast.

 

Section 2.8  Proxies.  At any meeting of stockholders, any holder of shares
entitled to vote may designate, in a manner permitted by the laws of the State
of Wyoming, another person or persons to act as a proxy or proxies. Every proxy
shall continue in full force and effect until its expiration or revocation in a
manner permitted by the laws of the State of Wyoming.

 



 12 

   



 

Section 2.9   Action Without A Meeting.

 

(a) Any action required to be taken at any annual or special meeting of
stockholders of the Corporation, or any action which may be taken at any annual
or special meeting of such stockholders may be taken without a meeting, without
prior notice and without a vote, if a consent in writing, setting forth the
action so taken, is signed by the holders of outstanding shares having not less
than the minimum number of votes that we be required to authorize or take the
action at a meeting at which all shares entitled to vote on the action were
present and voted. Such instrument may be executed in counterparts or as a
unitary document. 

 

(b) In the event that the action to which the stockholders consent is such as
would have required the filing of a certificate under the Wyoming General
Corporation Law, the effect of such consent shall be as if such action had been
voted on by stockholders at a meeting thereof.

 

(c) If stockholder action is taken by written consent in lieu of meeting signed
by less than all of the Corporation's stockholders, then all non-participating
stockholders shall be provided with written notice of the action taken within 10
days after the effective date of the written instrument taking such action.

 

Section 2.10  Organization.

 

(a)           Meetings of stockholders shall be presided over by the chairman of
the board, or, in the absence of the chairman, by the vice-chairman of the
board, or in the absence of the vice-chairman, the president, or, in the absence
of the president, by the chief executive officer, if any, or, in the absence of
the foregoing persons, by a chairman designated by the Board of Directors, or,
in the absence of such designation by the Board of Directors, by a chairman
chosen at the meeting by the stockholders entitled to cast a majority of the
votes which all stockholders present in person or by proxy are entitled to cast.
The secretary, or in the absence of the secretary an assistant secretary, shall
act as secretary of the meeting, but in the absence of the secretary and any
assistant secretary the chairman of the meeting may appoint any person to act as
secretary of the meeting. The order of business at each such meeting shall be as
determined by the chairman of the meeting. The chairman of the meeting shall
have the right and authority to prescribe such rules, regulations and procedures
and to do all such acts and things as are necessary or desirable for the proper
conduct of the meeting, including, without limitation, the establishment of
procedures for the maintenance of order and safety, limitation on the time
allotted to questions or comments on the affairs of the Corporation,
restrictions on entry to such meeting after the time prescribed for the
commencement thereof and the opening and closing of the voting polls.

 

(b)           The chairman of the meeting may appoint one or more inspectors of
elections. The inspector or inspectors may (i) ascertain the number of shares
outstanding and the voting power of each; (ii) determine the number of shares
represented at a meeting and the validity of proxies or ballots; (iii) count all
votes and ballots; (iv) determine any challenges made to any determination made
by the inspector(s); and (v) certify the determination of the number of shares
represented at the meeting and the count of all votes and ballots.

 

Section 2.11  Absentees’ Consent to Meetings.  Transactions of any meeting of
the stockholders are as valid as though had at a meeting duly held after regular
call and notice if a quorum is represented, either in person or by proxy, and
if, either before or after the meeting, each of the persons entitled to vote,
not represented in person or by proxy (and those who, although present, either
object at the beginning of the meeting to the transaction of any business
because the meeting has not been lawfully called or convened or expressly object
at the meeting to the consideration of matters not included in the notice which
are legally or by the terms of these Bylaws required to be included therein),
signs a written waiver of notice and/or consent to the holding of the meeting or
an approval of the minutes thereof. All such waivers, consents, and approvals
shall be filed with the corporate records and made a part of the minutes of the
meeting. Attendance of a person at a meeting shall constitute a waiver of notice
of such meeting, except when the person objects at the beginning of the meeting
to the transaction of any business because the meeting is not lawfully called,
noticed or convened and except that attendance at a meeting is not a waiver of
any right to object to the consideration of matters not properly included in the
notice if such objection is expressly made at the time any such matters are
presented at the meeting. Neither the business to be transacted at nor the
purpose of any regular or special meeting of stockholders need be specified in
any written waiver of notice or consent, except as otherwise provided in these
Bylaws. 

 

Section 2.12  Director Nominations.  Subject to the rights, if any, of the
holders of preferred stock to nominate and elect directors, nominations of
persons for election to the Board of Directors of the Corporation may be made by
the Board of Directors, by a committee appointed by the Board of Directors, or
by any stockholder of record entitled to vote in the election of directors who
complies with the notice procedures set forth in Section 2.13 below.

 



 13 

   



 

Section 2.13  Advance Notice of Stockholder Proposals and Director Nominations
by Stockholders.  At any annual or special meeting of stockholders, proposals by
stockholders and persons nominated for election as directors by stockholders
shall be considered only if advance notice thereof has been timely given by the
stockholder as provided herein and such proposals or nominations are otherwise
proper for consideration under applicable law, the Articles of Incorporation and
these Bylaws. Notice of any proposal to be presented by any stockholder or of
the name of any person to be nominated by any stockholder for election as a
director of the Corporation at any meeting of stockholders shall be delivered to
the secretary of the Corporation at its principal office not less than sixty
(60) nor more than ninety (90) days prior to the day of the meeting; provided,
however, that if the date of the meeting is first publicly announced or
disclosed (in a public filing or otherwise) less than seventy (70) days prior to
the day of the meeting, such advance notice shall be given not more than ten
(10) days after such date is first so announced or disclosed. Public notice
shall be deemed to have been given more than seventy (70) days in advance of the
annual meeting if the Corporation shall have previously disclosed, in these
Bylaws or otherwise, that the annual meeting in each year is to be held on a
determinable date, unless and until the Board of Directors determines to hold
the meeting on a different date. For purposes of this Section, public disclosure
of the date of a forthcoming meeting may be made by the Corporation not only by
giving formal notice of the meeting, but also by notice to a national securities
exchange, the Nasdaq National Market or the Nasdaq SmallCap Market (if a
corporation’s common stock is then listed on such exchange or quoted on either
such Nasdaq market), by filing a report under Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (if the Corporation is
then subject thereto), by mailing to stockholders or by a general press release.

 

Any stockholder who gives notice of any such proposal shall deliver therewith
the text of the proposal to be presented and a brief written statement of the
reasons why such stockholder favors the proposal and setting forth such
stockholder’s name and address, the number and class of all shares of each class
of stock of the Corporation beneficially owned by such stockholder and any
material interest of such stockholder in the proposal (other than as a
stockholder). Any stockholder desiring to nominate any person for election as a
director of the Corporation shall deliver with such notice a statement, in
writing, setting forth (a) the name of the person to be nominated; (b) the
number and class of all shares of each class of stock of the Corporation
beneficially owned by such person; (c) the information regarding such person
required by paragraphs (a), (e) and (f) of Item 401 of Regulation S-K adopted by
the Securities and Exchange Commission (the “SEC”) (or the corresponding
provisions of any regulation subsequently adopted by the SEC applicable to the
Corporation), and any other information regarding such person which would be
required to be included in a proxy statement filed pursuant to the proxy rules
of the SEC, had such nominee been nominated, or intended to be nominated by the
Board of Directors; (d) such person’s signed consent to serve as a director of
the Corporation if elected; (e) such stockholder’s name and address and the
number and class of all shares of each class of stock of the Corporation
beneficially owned by such stockholder; (f) a representation that such
stockholder is a holder of record of stock of the Corporation entitled to vote
at such meeting and intends to appear in person or by proxy at the meeting to
nominate the person or persons specified in the notice; and (g) a description of
all arrangements or understandings between the stockholder and each nominee and
any other person or persons (naming such person or persons) pursuant to which
the nominations are to be made by the stockholder. As used herein, shares
“beneficially owned” shall mean all shares as to which such person, together
with such person’s affiliates and associates (as defined in Rule 12b-2 under the
Act), may be deemed to beneficially own pursuant to Rules 13d-3 and 13d-5 under
the Act, as well as all shares as to which such person, together with such
person’s affiliates and associates, has a right to become the beneficial owner
pursuant to any agreement or understanding, whereupon the exercise of warrants,
options or rights to convert or exchange (whether such rights are exercisable
immediately or only after the passage of time or the occurrence of conditions).
The person presiding at the meeting shall determine whether such notice has been
duly given and shall direct that proposals and nominees not be considered if
such notice has not been duly given. Notwithstanding anything in these Bylaws to
the contrary, no business shall be conducted at a meeting except in accordance
with the procedures set forth in this Section. Notwithstanding the foregoing
provisions hereof, a stockholder shall also comply with all applicable
requirements of the Act, and the rules and regulations thereunder with respect
to the matters set forth herein. 

 

ARTICLE III — DIRECTORS

 

Section 3.1  General Powers; Performance of Duties.  The business and affairs of
the Corporation shall be managed by or under the direction of the Board of
Directors, except as otherwise provided in the WBCA or the Articles of
Incorporation.

 



 14 

   



 

Section 3.2  Number, Tenure, and Qualifications.  The Board of Directors of the
Corporation shall consist of at least one (1) individual. The number of
directors within the foregoing fixed minimum and maximum may be established and
changed from time to time by resolution adopted by the Board of Directors of the
Corporation without amendment to these Bylaws or the Articles of Incorporation.
Each director shall hold office until his successor shall be elected or
appointed and qualified or until his earlier death, retirement,
disqualification, resignation or removal. No reduction of the number of
directors shall have the effect of removing any director prior to the expiration
of his term of office. No provision of this Section shall be restrictive upon
the right of the Board of Directors to fill vacancies or upon the right of the
stockholders to remove directors as is hereinafter provided.

 

Section 3.3  Chairman of the Board.  The Board of Directors shall elect a
chairman of the board from the members of the Board of Directors who shall
preside at all meetings of the Board of Directors and stockholders at which he
shall be present and shall have and may exercise such powers as may, from time
to time, be assigned to him by the Board of Directors, these Bylaws or as may be
provided by law.

 

Section 3.4  Vice-Chairman of the Board.  The Board of Directors shall elect a
vice-chairman of the board from the members of the Board of Directors who shall
preside at all meetings of the Board of Directors and stockholders at which he
shall be present and the chairman is not present and shall have and may exercise
such powers as may, from time to time, be assigned to him by the Board of
Directors, these Bylaws or as may be provided by law.

 

Section 3.5  Removal and Resignation of Directors.  Subject to any rights of the
holders of preferred stock and except as otherwise provided in the WBCA, any
director may be removed from office with or without cause by the affirmative
vote of the holders of not less than a majority of the voting power of the
issued and outstanding stock of the Corporation entitled to vote generally in
the election of directors (voting as a single class) excluding stock entitled to
vote only upon the happening of a fact or event unless such fact or event shall
have occurred. A director may be removed by the shareholders only at a meeting
called for the purpose of removing the director and the meeting called for the
purpose of removing the director and the meeting notice shall state that the
purpose, or one of the purposes, of the meeting is removal of the director. In
addition, the district court of the county of the Corporation’s principal
office, or if none in Wyoming, its registered office, is located may remove a
director of the Corporation from office in a proceeding commenced by or in the
right of the Corporation if the court finds that: (i) the director engaged in
fraudulent conduct with respect to the Corporation or its stockholders, grossly
abused the position of director, or intentionally inflicted harm on the
corporation; and (ii) considering the director’s course of conduct and the
inadequacy of other available remedies, removal would be in the best interest of
the Corporation. Any director may resign effective upon giving written notice,
unless the notice specifies a later time for effectiveness of such resignation,
to the chairman of the board, if any, the president or the secretary, or in the
absence of all of them, any other officer. 

 

Section 3.6  Vacancies; Newly Created Directorships.  Subject to any rights of
the holders of preferred stock, any vacancies on the Board of Directors
resulting from death, resignation, retirement, disqualification, removal from
office, or other cause, and newly created directorships resulting from any
increase in the authorized number of directors, may be filled by a majority vote
of the directors then in office or by a sole remaining director, in either case
though less than a quorum, and the director(s) so chosen shall hold office for a
term expiring at the next annual meeting of stockholders at which the term of
the class to which he has been elected expires, or until his earlier resignation
or removal. If the vacant office was held by a director elected by a voting
group of stockholders, only the directors elected by that voting group are
entitled to fill the vacancy; provided, that if no such directors remain, then
the holders of that voting group are entitled to fill the vacancy. No decrease
in the number of directors constituting the Board of Directors shall shorten the
term of any incumbent directors.

 

Section 3.7  Annual and Regular Meetings.  Immediately following the adjournment
of, and at the same place as, the annual or any special meeting of the
stockholders at which directors are elected, the Board of Directors, including
directors newly elected, shall hold its annual meeting without call or notice,
other than this provision, to elect officers and to transact such further
business as may be necessary or appropriate. The Board of Directors may provide
by resolution the place, date, and hour for holding regular meetings between
annual meetings.

 

Section 3.8  Special Meetings.  Except as otherwise required by law, and subject
to any rights of the holders of preferred stock, special meetings of the Board
of Directors may be called only by the chairman of the board, if any, or if
there be no chairman of the board, by any of the chief executive officer, if
any, the president, or the secretary, and shall be called by the chairman of the
board, if any, the president, the chief executive officer, if any, or the
secretary upon the request of at least a majority of the authorized number of
directors. If the chairman of the board, or if there be no chairman of the
board, each of the president, chief executive officer, if any, and secretary,
refuses or neglects to call such special meeting, a special meeting may be
called by a written request signed by at least a majority of the authorized
number of directors.

 



 15 

   



 

Section 3.9  Place of Meetings.  Any regular or special meeting of the directors
of the Corporation may be held at such place as the Board of Directors, or in
the absence of such designation, as the notice calling such meeting, may
designate. A waiver of notice signed by the directors may designate any place
for the holding of such meeting.

 

Section 3.10  Notice of Meetings.  Except as otherwise provided in Section 3.8
above, there shall be delivered to each director at the address appearing for
him on the records of the Corporation, at least forty-eight (48) before the time
of such meeting, a copy of a written notice of any meeting (a) by delivery of
such notice personally, (b) by mailing such notice postage prepaid, (c) by
facsimile, (d) by overnight courier, (e) by telegram, or (f) by electronic
transmission or electronic writing, including, but not limited to, email. If
mailed to an address inside the United States, the notice shall be deemed
delivered two (2) business days following the date the same is deposited in the
United States mail, postage prepaid. If mailed to an address outside the United
States, the notice shall be deemed delivered four (4) business days following
the date the same is deposited in the United States mail, postage prepaid. If
sent via facsimile, by electronic transmission or electronic writing, including,
but not limited to, email, the notice shall be deemed delivered upon sender’s
receipt of confirmation of the successful transmission. If sent via overnight
courier, the notice shall be deemed delivered the business day following the
delivery of such notice to the courier. If the address of any director is
incomplete or does not appear upon the records of the Corporation it will be
sufficient to address any notice to such director at the registered office of
the Corporation. Any director may waive notice of any meeting, and the
attendance of a director at a meeting and oral consent entered on the minutes of
such meeting shall constitute waiver of notice of the meeting unless such
director objects, prior to the transaction of any business, that the meeting was
not lawfully called, noticed or convened. Attendance for the express purpose of
objecting to the transaction of business thereat because the meeting was not
properly called or convened shall not constitute presence or a waiver of notice
for purposes hereof. 

 

Section 3.11  Quorum; Adjourned Meetings.

 

(a)           A majority of the directors in office, at a meeting duly
assembled, is necessary to constitute a quorum for the transaction of business.

 

(b)           At any meeting of the Board of Directors where a quorum is not
present, a majority of those present may adjourn, from time to time, until a
quorum is present, and no notice of such adjournment shall be required. At any
adjourned meeting where a quorum is present, any business may be transacted
which could have been transacted at the meeting originally called.

 

Section 3.12  Manner of Acting.  Except as provided in Section 3.14 below, the
affirmative vote of a majority of the directors present at a meeting at which a
quorum is present is the act of the Board of Directors.

 

Section 3.13  Telephonic Meetings.  Members of the Board of Directors or of any
committee designated by the Board of Directors may participate in a meeting of
the Board of Directors or such committee by means of a telephone conference or
video or similar method of communication by which all persons participating in
such meeting can hear each other. Participation in a meeting pursuant to this
Section 3.13 constitutes presence in person at the meeting.

 

Section 3.14  Action Without Meeting.  Any action required or permitted to be
taken at a meeting of the Board of Directors or of a committee thereof may be
taken without a meeting if, before or after the action, a written consent
thereto is signed by all of the members of the Board of Directors or the
committee. The written consent may be signed in counterparts, including, without
limitation, facsimile counterparts, and shall be filed with the minutes of the
proceedings of the Board of Directors or committee.

 

Section 3.15  Powers and Duties.

 

(a)           Except as otherwise restricted by the laws of the State of Wyoming
or the Articles of Incorporation, the Board of Directors has full control over
the business and affairs of the Corporation. The Board of Directors may delegate
any of its authority to manage, control or conduct the business of the
Corporation to any standing or special committee, or to any officer or agent,
and to appoint any persons to be agents of the Corporation with such powers,
including the power to subdelegate, and upon such terms as may be deemed fit.

 



 16 

   



 

(b)           The Board of Directors, in its discretion, or the officer of the
Corporation presiding at a meeting of stockholders, in his discretion, may (i)
require that any votes cast at such meeting shall be cast by written ballot,
and/or (ii) submit any contract or act for approval or ratification at any
annual meeting of the stockholders or any special meeting properly called and
noticed for the purpose of considering any such contract or act, provided a
quorum is present. 

 

(c)           The Board of Directors may, by resolution passed by a majority of
the board, designate one or more committees, each committee to consist of one or
more of the directors of the Corporation. The Board of Directors may designate
one or more directors as alternate members of any committee, who may replace any
absent or disqualified member at any meeting of the committee. In the absence or
disqualification of a member of a committee, the member or members thereof
present at any meeting and not disqualified from voting, whether or not he, she
or they constitute a quorum, may unanimously appoint another member of the Board
of Directors to act at the meeting in the place of any such absent or
disqualified member. Subject to applicable law and to the extent provided in the
resolution of the Board of Directors, any such committee shall have and may
exercise all the powers of the Board of Directors in the management of the
business and affairs of the Corporation. Such committee or committees shall have
such name or names as may be determined from time to time by resolution adopted
by the Board of Directors. The committees shall keep regular minutes of their
proceedings and report the same to the Board of Directors when required.

 

Section 3.16  Compensation.  The Board of Directors, without regard to personal
interest, may establish the compensation of directors for services in any
capacity. If the Board of Directors establishes the compensation of directors
pursuant to this subsection, such compensation is presumed to be fair to the
Corporation unless proven unfair by a preponderance of the evidence.

 

Section 3.17  Organization.  Meetings of the Board of Directors shall be
presided over by the chairman of the board, or in the absence of the chairman of
the board by the vice-chairman, or in his absence by a chairman chosen at the
meeting. The secretary, or in the absence of the secretary an assistant
secretary, shall act as secretary of the meeting, but in the absence of the
secretary and any assistant secretary the chairman of the meeting may appoint
any person to act as secretary of the meeting. The order of business at each
such meeting shall be as determined by the chairman of the meeting.

 

ARTICLE IV — OFFICERS

 

Section 4.1  Election.  The Board of Directors, at its annual meeting, shall
elect and appoint a president, a secretary and a treasurer. Said officers shall
serve until the next succeeding annual meeting of the Board of Directors and
until their respective successors are elected and appointed and shall qualify or
until their earlier resignation or removal. The Board of Directors may from time
to time, by resolution, elect or appoint such other officers and agents as it
may deem advisable, who shall hold office at the pleasure of the board, and
shall have such powers and duties and be paid such compensation as may be
directed by the board. Any individual may hold two or more offices.

 

Section 4.2  Removal; Resignation.  Any officer or agent elected or appointed by
the Board of Directors may be removed by the Board of Directors with or without
cause. Any officer may resign at any time upon written notice to the
Corporation. Any such removal or resignation shall be subject to the rights, if
any, of the respective parties under any contract between the Corporation and
such officer or agent.

 

Section 4.3  Vacancies.  Any vacancy in any office because of death,
resignation, removal or otherwise may be filled by the Board of Directors for
the unexpired portion of the term of such office.

 

Section 4.4  Chief Executive Officer.  The Board of Directors may elect a chief
executive officer who, subject to the supervision and control of the Board of
Directors, shall have the ultimate responsibility for the management and control
of the business and affairs of the Corporation, and shall perform such other
duties and have such other powers which are delegated to him by the Board of
Directors, these Bylaws or as may be provided by law. 

 

Section 4.5  President.  The president, subject to the supervision and control
of the Board of Directors, shall in general actively supervise and control the
business and affairs of the Corporation. The president shall keep the Board of
Directors fully informed as the Board of Directors may request and shall consult
the Board of Directors concerning the business of the Corporation. The president
shall perform such other duties and have such other powers which are delegated
and assigned to him by the Board of Directors if any, these Bylaws or as may be
provided by law.

 



 17 

   



 

Section 4.6  Vice Presidents.  The Board of Directors may elect one or more vice
presidents. In the absence or disability of the president, or at the president’s
request, the vice president or vice presidents, in order of their rank as fixed
by the Board of Directors, and if not ranked, the vice presidents in the order
designated by the Board of Directors, or in the absence of such designation, in
the order designated by the president, shall perform all of the duties of the
president, and when so acting, shall have all the powers of, and be subject to
all the restrictions on the president. Each vice president shall perform such
other duties and have such other powers which are delegated and assigned to him
by the Board of Directors, the president, these Bylaws or as may be provided by
law.

 

Section 4.7  Secretary.  The secretary shall attend all meetings of the
stockholders, the Board of Directors and any committees, and shall keep, or
cause to be kept, the minutes of proceeds thereof in books provided for that
purpose. He shall keep, or cause to be kept, a register of the stockholders of
the Corporation and shall be responsible for the giving of notice of meetings of
the stockholders, the Board of Directors and any committees, and shall see that
all notices are duly given in accordance with the provisions of these Bylaws or
as required by law. The secretary shall be custodian of the corporate seal, the
records of the Corporation, the stock certificate books, transfer books and
stock ledgers, and such other books and papers as the Board of Directors or
appropriate committee may direct. The secretary shall perform all other duties
commonly incident to his office and shall perform such other duties which are
assigned to him by the Board of Directors, the chief executive officer, if any,
the president, these Bylaws or as may be provided by law.

 

Section 4.8  Assistant Secretaries.  An assistant secretary shall, at the
request of the secretary, or in the absence or disability of the secretary,
perform all the duties of the secretary. He shall perform such other duties as
are assigned to him by the Board of Directors, the chief executive officer, if
any, the president, these Bylaws or as may be provided by law.

 

Section 4.9  Treasurer.  The treasurer, subject to the order of the Board of
Directors, shall have the care and custody of, and be responsible for, all of
the money, funds, securities, receipts and valuable papers, documents and
instruments of the Corporation, and all books and records relating thereto. The
treasurer shall keep, or cause to be kept, full and accurate books of accounts
of the Corporation’s transactions, which shall be the property of the
Corporation, and shall render financial reports and statements of condition of
the Corporation when so requested by the Board of Directors, the chairman of the
board, if any, the chief executive officer, if any, or the president. The
treasurer shall perform all other duties commonly incident to his office and
such other duties as may, from time to time, be assigned to him by the Board of
Directors, the chief executive officer, if any, the president, these Bylaws or
as may be provided by law. The treasurer shall, if required by the Board of
Directors, give bond to the Corporation in such sum and with such security as
shall be approved by the Board of Directors for the faithful performance of all
the duties of the treasurer and for restoration to the Corporation, in the event
of the treasurer’s death, resignation, retirement or removal from office, of all
books, records, papers, vouchers, money and other property in the treasurer’s
custody or control and belonging to the Corporation. The expense of such bond
shall be borne by the Corporation. If a chief financial officer has not been
appointed, the treasurer may be deemed the chief financial officer of the
Corporation. 

 

Section 4.10  Assistant Treasurer.  An assistant treasurer shall, at the request
of the treasurer, or in the absence or disability of the treasurer, perform all
the duties of the treasurer. He shall perform such other duties which are
assigned to him by the Board of Directors, the chief executive officer, the
president, the treasurer, these Bylaws or as may be provided by law. The Board
of Directors may require an assistant treasurer to give a bond to the
Corporation, at the Corporation’s expense, in such sum and with such security as
it may approve, for the faithful performance of his duties, and for restoration
to the Corporation, in the event of the assistant treasurer’s death,
resignation, retirement or removal from office, of all books, records, papers,
vouchers, money and other property in the assistant treasurer’s custody or
control and belonging to the Corporation.

 

Section 4.11  Execution of Negotiable Instruments, Deeds and Contracts.  All
checks, drafts, notes, bonds, bills of exchange, and orders for the payment of
money of the Corporation; all deeds, mortgages, proxies, powers of attorney and
other written contracts, documents, instruments and agreements to which the
Corporation shall be a party; and all assignments or endorsements of stock
certificates, registered bonds or other securities owned by the Corporation
shall be signed in the name of the Corporation by such officers or other persons
as the Board of Directors may from time to time designate. The Board of
Directors may authorize the use of the facsimile signatures of any such persons.
Any officer of the Corporation shall be authorized to attend, act and vote, or
designate another officer or an agent of the Corporation to attend, act and
vote, at any meeting of the owners of any entity in which the Corporation may
own an interest or to take action by written consent in lieu thereof. Such
officer or agent, at any such meeting or by such written action, shall possess
and may exercise on behalf of the Corporation any and all rights and powers
incident to the ownership of such interest.

 



 18 

   



 

ARTICLE V — CAPITAL STOCK

 

Section 5.1  Issuance.  Shares of the Corporation’s authorized stock shall,
subject to any provisions or limitations of the laws of the State of Wyoming,
the Articles of Incorporation or any contracts or agreements to which the
Corporation may be a party, be issued in such manner, at such times, upon such
conditions and for such consideration as shall be prescribed by the Board of
Directors.

 

Section 5.2  Stock Certificates and Uncertified Shares.  Every holder of stock
in the Corporation shall be entitled to have a certificate signed by or in the
name of the Corporation by the president, the chief executive officer, if any,
or a vice president, and by the secretary or an assistant secretary, of the
Corporation (or any other two officers or agents so authorized by the Board of
Directors), certifying the number of shares of stock owned by him, her or it in
the Corporation; provided, however, that the Board of Directors may authorize
the issuance of uncertificated shares of some or all of any or all classes or
series of the Corporation’s stock. Any such issuance of uncertificated shares
shall have no effect on existing certificates for shares until such certificates
are surrendered to the Corporation, or on the respective rights and obligations
of the stockholders. Whenever such certificate is countersigned or otherwise
authenticated by a transfer agent or a transfer clerk and by a registrar (other
than the Corporation), then a facsimile of the signatures of any corporate
officers or agents, the transfer agent, transfer clerk or the registrar of the
Corporation may be printed or lithographed upon the certificate in lieu of the
actual signatures. In the event that any officer or officers who have signed, or
whose facsimile signatures have been used on any certificate or certificates for
stock cease to be an officer or officers because of death, resignation or other
reason, before the certificate or certificates for stock have been delivered by
the Corporation, the certificate or certificates may nevertheless be adopted by
the Corporation and be issued and delivered as though the person or persons who
signed the certificate or certificates, or whose facsimile signature or
signatures have been used thereon, had not ceased to be an officer or officers
of the Corporation. 

 

Within a reasonable time after the issuance or transfer of uncertificated
shares, the Corporation shall send to the registered owner thereof a written
statement certifying the number of shares owned by him, her or it in the
Corporation and, at least annually thereafter, the Corporation shall provide to
such stockholders of record holding uncertificated shares, a written statement
confirming the information contained in such written statement previously sent.
Except as otherwise expressly provided by law, the rights and obligations of the
stockholders shall be identical whether or not their shares of stock are
represented by certificates.

 

Each certificate representing shares shall state the following upon the face
thereof: the name of the state of the Corporation’s organization; the name of
the person to whom issued; the number and class of shares and the designation of
the series, if any, which such certificate represents; the par value of each
share, if any, represented by such certificate or a statement that the shares
are without par value. Certificates of stock shall be in such form consistent
with law as shall be prescribed by the Board of Directors. No certificate shall
be issued until the shares represented thereby are fully paid.

 

Section 5.3  Surrendered; Lost or Destroyed Certificates.  All certificates
surrendered to the Corporation, except those representing shares of treasury
stock, shall be canceled and no new certificate shall be issued until the former
certificate for a like number of shares shall have been canceled, except that in
case of a lost, stolen, destroyed or mutilated certificate, a new one may be
issued therefor. However, any stockholder applying for the issuance of a stock
certificate in lieu of one alleged to have been lost, stolen, destroyed or
mutilated shall, prior to the issuance of a replacement, provide the Corporation
with his, her or its affidavit of the facts surrounding the loss, theft,
destruction or mutilation and, if required by the Board of Directors, an
indemnity bond in an amount not less than twice the current market value of the
stock, and upon such terms as the treasurer or the Board of Directors shall
require which shall indemnify the Corporation against any loss, damage, cost or
inconvenience arising as a consequence of the issuance of a replacement
certificate.

 

Section 5.4  Replacement Certificate.  When the Articles of Incorporation are
amended in any way affecting the statements contained in the certificates for
outstanding shares of capital stock of the Corporation or it becomes desirable
for any reason, in the discretion of the Board of Directors, including, without
limitation, the merger of the Corporation with another Corporation or the
conversion or reorganization of the Corporation, to cancel any outstanding
certificate for shares and issue a new certificate therefor conforming to the
rights of the holder, the Board of Directors may order any holders of
outstanding certificates for shares to surrender and exchange the same for new
certificates within a reasonable time to be fixed by the Board of Directors. The
order may provide that a holder of any certificate(s) ordered to be surrendered
shall not be entitled to vote, receive distributions or exercise any other
rights of stockholders of record until the holder has complied with the order,
but the order operates to suspend such rights only after notice and until
compliance.

 



 19 

   



 

Section 5.5  Transfer of Shares.  No transfer of stock shall be valid as against
the Corporation except on surrender and cancellation of the certificates
therefor accompanied by an assignment or transfer by the registered owner made
either in person or under assignment. Whenever any transfer shall be expressly
made for collateral security and not absolutely, the collateral nature of the
transfer shall be reflected in the entry of transfer in the records of the
Corporation.

 

Section 5.6  Transfer Agent; Registrars.  The Board of Directors may appoint one
or more transfer agents, transfer clerks and registrars of transfer and may
require all certificates for shares of stock to bear the signature of such
transfer agents, transfer clerks and/or registrars of transfer.

 

Section 5.7  Miscellaneous.  The Board of Directors shall have the power and
authority to make such rules and regulations not inconsistent herewith as it may
deem expedient concerning the issue, transfer, and registration of certificates
for shares of the Corporation’s stock. 

 

ARTICLE VI — DISTRIBUTIONS

 

Distributions may be declared, subject to the provisions of the laws of the
State of Wyoming and the Articles of Incorporation, by the Board of Directors
and may be paid in cash, property, shares of corporate stock, or any other
medium. The Board of Directors may fix in advance a record date, as provided in
Section 2.5 above, prior to the distribution for the purpose of determining
stockholders entitled to receive any distribution.

 

ARTICLE VII — RECORDS; REPORTS; SEAL; AND FINANCIAL MATTERS

 

Section 7.1  Records.  All original records of the Corporation, shall be kept at
the principal office of the Corporation by or under the direction of the
secretary or at such other place or by such other person as may be prescribed by
these Bylaws or the Board of Directors.

 

Section 7.2  Corporate Seal.  The Board of Directors may, by resolution,
authorize a seal, and the seal may be used by causing it, or a facsimile, to be
impressed or affixed or reproduced or otherwise. Except when otherwise
specifically provided herein, any officer of the Corporation shall have the
authority to affix the seal to any document requiring it.

 

Section 7.3  Fiscal Year-End.  The fiscal year-end of the Corporation shall be
such date as may be fixed from time to time by resolution of the Board of
Directors.

 

ARTICLE VIII — INDEMNIFICATION

 

Section 8.1  Indemnification and Insurance.

 

(a)           Indemnification of Directors and Officers.

 

(i)           For purposes of this Article VIII,

 

(A)           “Indemnitee” shall mean each director or officer who was or is a
party to, or is threatened to be made a party to, or is otherwise involved in,
any Proceeding (as herein defined), by reason of the fact that he is or was a
director or officer of the Corporation or member, manager or managing member of
a predecessor limited liability company or affiliate of such limited liability
company or is or was serving in any capacity at the request of the Corporation
as a director, officer, employee, agent, partner, member, manager or fiduciary
of, or in any other capacity for, another corporation or any partnership, joint
venture, limited liability company, trust, or other enterprise; and

 



 20 

   



 

(B)           “Proceeding” shall mean any threatened, pending, or completed
action, suit or proceeding (including, without limitation, an action, suit or
proceeding by or in the right of the Corporation), whether civil, criminal,
administrative, or investigative.

 

(ii)           Each Indemnitee shall be indemnified and held harmless by the
Corporation to the fullest extent permitted by Wyoming law, against all expense,
liability and loss (including, without limitation, attorneys’ fees, judgments,
fines, taxes, penalties, and amounts paid or to be paid in settlement)
reasonably incurred or suffered by the Indemnitee in connection with any
Proceeding; provided that such Indemnitee either is not liable pursuant to the
WBCA or acted in good faith and in a manner such Indemnitee reasonably believed
to be in or not opposed to the best interests of the Corporation and, with
respect to any Proceeding that is criminal in nature, had no reasonable cause to
believe that his conduct was unlawful. The termination of any Proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, does not, of itself, create a presumption that the Indemnitee is
liable pursuant to the WBCA or did not act in good faith and in a manner in
which he reasonably believed to be in or not opposed to the best interests of
the Corporation, or that, with respect to any criminal proceeding he had
reasonable cause to believe that his conduct was unlawful. The Corporation shall
not indemnify an Indemnitee for any claim, issue or matter as to which the
Indemnitee has been adjudged by a court of competent jurisdiction, after
exhaustion of all appeals therefrom, to be liable to the Corporation or for any
amounts paid in settlement to the Corporation, unless and only to the extent
that the court in which the Proceeding was brought or other court of competent
jurisdiction determines upon application that in view of all the circumstances
of the case, the Indemnitee is fairly and reasonably entitled to indemnity for
such amounts as the court deems proper. Except as so ordered by a court and for
advancement of expenses pursuant to this Section, indemnification may not be
made to or on behalf of an Indemnitee if a final adjudication establishes that
his acts or omissions involved intentional misconduct, fraud or a knowing
violation of law and was material to the cause of action. Notwithstanding
anything to the contrary contained in these Bylaws, no director or officer may
be indemnified for expenses incurred in defending any threatened, pending, or
completed action, suit or proceeding (including without limitation, an action,
suit or proceeding by or in the right of the Corporation), whether civil,
criminal, administrative or investigative, that such director or officer
incurred in his capacity as a stockholder. 

 

(iii)           Indemnification pursuant to this Section shall continue as to an
Indemnitee who has ceased to be a director or officer of the Corporation or
member, manager or managing member of a predecessor limited liability company or
affiliate of such limited liability company or a director, officer, employee,
agent, partner, member, manager or fiduciary of, or to serve in any other
capacity for, another corporation or any partnership, joint venture, limited
liability company, trust, or other enterprise and shall inure to the benefit of
his heirs, executors and administrators.

 

(iv)           The expenses of Indemnitees must be paid by the Corporation or
through insurance purchased and maintained by the Corporation or through other
financial arrangements made by the Corporation, as they are incurred and in
advance of the final disposition of the Proceeding, upon receipt of an
undertaking by or on behalf of the director or officer to repay the amount if it
is ultimately determined by a court of competent jurisdiction that he is not
entitled to be indemnified by the Corporation and a written affirmation of the
Indemnitee’s good faith belief that director complied with these Bylaws and
Wyoming law. To the extent that a director or officer of the Corporation is
successful on the merits or otherwise in defense of any Proceeding, or in the
defense of any claim, issue or matter therein, the Corporation shall indemnify
him against expenses, including attorneys’ fees, actually and reasonably
incurred in by him in connection with the defense.

 

(b)           Indemnification of Employees and Other Persons.  The Corporation
may, by action of its Board of Directors and to the extent provided in such
action, indemnify employees and other persons as though they were Indemnitees.

 

(c)           Non-Exclusivity of Rights.  The rights to indemnification provided
in this Article shall not be exclusive of any other rights that any person may
have or hereafter acquire under any statute, provision of the Articles of
Incorporation or these Bylaws, agreement, vote of stockholders or directors, or
otherwise.

 

(d)           Insurance.  The Corporation may purchase and maintain insurance or
make other financial arrangements on behalf of any Indemnitee for any liability
asserted against him and liability and expenses incurred by him in his capacity
as a director, officer, employee, member, managing member or agent, or arising
out of his status as such, whether or not the Corporation has the authority to
indemnify him against such liability and expenses.

 



 21 

   



 

(e)           Other Financial Arrangements.  The other financial arrangements
which may be made by the Corporation may include the following (i) the creation
of a trust fund; (ii) the establishment of a program of self-insurance; (iii)
the securing of its obligation of indemnification by granting a security
interest or other lien on any assets of the Corporation; (iv) the establishment
of a letter of credit, guarantee or surety. No financial arrangement made
pursuant to this subsection may provide protection for a person adjudged by a
court of competent jurisdiction, after exhaustion of all appeals therefrom, to
be liable for intentional misconduct, fraud, or a knowing violation of law,
except with respect to advancement of expenses or indemnification ordered by a
court.

 

(f)           Other Matters Relating to Insurance or Financial
Arrangements.  Any insurance or other financial arrangement made on behalf of a
person pursuant to this Section may be provided by the Corporation or any other
person approved by the Board of Directors, even if all or part of the other
person’s stock or other securities is owned by the Corporation. In the absence
of fraud, (i) the decision of the Board of Directors as to the propriety of the
terms and conditions of any insurance or other financial arrangement made
pursuant to this Section and the choice of the person to provide the insurance
or other financial arrangement is conclusive; and (ii) the insurance or other
financial arrangement is not void or voidable and does not subject any director
approving it to personal liability for his action; even if a director approving
the insurance or other financial arrangement is a beneficiary of the insurance
or other financial arrangement.

 

Section 8.2  Amendment.  The provisions of this Article VIII relating to
indemnification shall constitute a contract between the Corporation and each of
its directors and officers which may be modified as to any director or officer
only with that person’s consent or as specifically provided in this Section.
Notwithstanding any other provision of these Bylaws relating to their amendment
generally, any repeal or amendment of this Article which is adverse to any
director or officer shall apply to such director or officer only on a
prospective basis, and shall not limit the rights of an Indemnitee to
indemnification with respect to any action or failure to act occurring prior to
the time of such repeal or amendment. Notwithstanding any other provision of
these Bylaws (including, without limitation, Article XI below), no repeal or
amendment of these Bylaws shall affect any or all of this Article VIII so as to
limit or reduce the indemnification in any manner unless adopted by (a) the
unanimous vote of the directors of the Corporation then serving, or (b) by the
stockholders as set forth in Article XI hereof; provided that no such amendment
shall have a retroactive effect inconsistent with the preceding sentence. 

 

ARTICLE IX — ELECTION NOT TO BE SUBJECT TO
CERTAIN PROVISIONS OF WYOMING LAW

 

Section 9.1 Election Not to Be Subject to the Restrictions in WBCA 17-18-104(b)
Related to Restrictions on Business Combinations. The Corporation elects not to
be subject to the restrictions in WBCA 17-18-104(b).

 

Section 9.2 Election Not to Be Subject to the Restrictions in WBCA 17-18-105
Through 17-18-111 Related to Takeover Protection Provisions. The Corporation
elects not to be subject to the restrictions in WBCA 17-18-105 through
17-18-111.

 

ARTICLE X — CHANGES IN WYOMING LAW

 

References in these Bylaws to Wyoming law or the WBCA or to any provision
thereof shall be to such law as it existed on the date these Bylaws were adopted
or as such law thereafter may be changed; provided that (a) in the case of any
change which expands the liability of directors or officers or limits the
indemnification rights or the rights to advancement of expenses which the
Corporation may provide in Article VIII hereof, the rights to limited liability,
to indemnification and to the advancement of expenses provided in the Articles
of Incorporation and/or these Bylaws shall continue as theretofore to the extent
permitted by law; and (b) if such change permits the Corporation, without the
requirement of any further action by stockholders or directors, to limit further
the liability of directors or limit the liability of officers or to provide
broader indemnification rights or rights to the advancement of expenses than the
Corporation was permitted to provide prior to such change, then liability
thereupon shall be so limited and the rights to indemnification and the
advancement of expenses shall be so broadened to the extent permitted by law.

 

ARTICLE XI — AMENDMENT OR REPEAL

 

Section 11.1  Board of Directors.  In furtherance and not in limitation of the
powers conferred by statute, the Board of Directors of the Corporation is
expressly authorized to amend or repeal these Bylaws, including but not limited
to, such amendment or repeal of these Bylaws that increase the quorum or voting
requirements for the Board of Directors.

 

Section 11.2  Stockholders.  Notwithstanding Section 11.1 above, these Bylaws
may be amended or repealed in any respect by the affirmative vote of the holders
of at majority of the outstanding voting power of the Corporation, voting
together as a single class.

 



 22 

   

 